--------------------------------------------------------------------------------

Exhibit 10.1
 
SUPPORT.COM, INC.


SECOND AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN


Support.com, Inc. (the “Company”) adopted its Executive Incentive Compensation
Plan effective beginning January 1, 2008, as amended and restated effective July
1, 2008, January 1, 2009 and July 27, 2009. The Company adopted this Second
Amended and Restated Executive Incentive Compensation Plan (the “Plan”)
effective beginning April 1, 2017. This Second Amended and Restated Executive
Incentive Compensation Plan supersedes any prior amended and amended and
restated Executive Incentive Compensation Plans. The Plan is designed to allow
employees to share in Company achievements based on attainment of
pre-established, corporate financial performance and/or individual performance
goals. The Plan is designed to motivate and reward select employees whose
performance is critical to the overall success of the Company.


Eligibility and Plan Year


Plan eligibility is limited to Managers and above, subject to the annual review
and approval of Company management. Employees who participate in a Company sales
compensation program are not eligible for the Plan. Eligibility is not
automatic. A participant must be nominated by their supervisor with concurrence
of the next level of management and approval by the CEO. Eligible employees must
be employed at the end of the payment period (quarter or year) to be eligible to
receive a payment under the Plan.


The Plan is annual, January 1 through December 31, with achievement measured and
incentive awards paid on a quarterly basis.


Elements of the Plan


Each eligible employee has a target incentive award, calculated as a specified
percentage of that employee’s annual salary. The incentive award amount will be
based upon one or both of two components as determined by the Company: (1)
achievement by the Company of its financial goals, and (2) achievement by the
individual employee of his or her management by objective (“MBO”) goals.
 

 
●
Employees will be eligible for an incentive award tied wholly or partially to
overall Company performance (the “Company Portion”).

 
●
The remainder of each eligible employee’s target incentive award, if applicable,
will be based upon his or her individual MBO goals (the “MBO Portion”).

 
●
The Company Portion generally will be a larger percentage of the overall target
incentive award for more senior employees, who have a greater influence on
Company results. The Company will establish and may, in its discretion, adjust
the percentages of a participant’s overall target incentive award attributable
to the Company Portion and the MBO Portion.

 
●
A partial incentive award shall be paid for partial achievement of financial
goals or individual MBO goals on a pro-rata basis, or other metrics determined
by the Company, with thresholds and caps set in the discretion of the Company.
An employee may also receive either the Company Portion or the MBO Portion if
one portion is earned but not the other.

 
April 1, 2017
Page 1
 

--------------------------------------------------------------------------------

The Company Portion


The Company will approve financial performance goals for the periods to which
the Plan will tie. Financial goals may be defined by quarter, semi-annually or
annually. The Company may revise those financial performance goals at any time
in its discretion. The Company Portion of the incentive award is earned only at
the close of the period to which it relates and only if the performance goals
are achieved as determined by the Company in its discretion. In order to be
eligible for an incentive award, a participant must be an active, full- time
employee of the Company on the last day of the period for which the incentive
award is earned.


For awards under the Plan, the Company currently expects to select Company
financial goals, if applicable, that consist of one or more measurable
performance objectives based on specified levels of or growth in one or more of
the following criteria:



  (1)
Revenue and Sales Growth metrics;




  (2)
Profit, including Earnings Per Share;




  (3)
Margin, including Gross Margin and Operating Margin;




  (4)
Cash and balance sheet metrics;




  (5)
Cost of Goods Sold (COGS) and related efficiency metrics;




  (6)
Operating Expenses and efficiency metrics;




  (7)
Returns;




  (8)
Working Capital;




  (9)
Non-GAAP financial measures; and




  (10)
Liquidity Measures.



Company financial goals may be described in terms of Company-wide objectives or
objectives that are related to the performance of the individual participant or
of a subsidiary, division, department, region or function within the Company or
subsidiary in which the participant is employed. The Company financial goals may
be made relative to the performance of other companies.


If the Company exceeds its pre-established annual financial objectives according
to guidelines set by the Company, then an employee may be eligible to receive an
incentive award that is greater than 100% of his or her target amount in the
Company’s discretion, according to a pre-defined formula for business
over-achievement determined by the Company. Over-achievement may be capped in an
amount determined by the Company in its discretion. The Company may also set
thresholds for achievement. Eligible employees must be employed at the end of
the period to be eligible to receive any incentive award payment for
over-achievement.
 
April 1, 2017
Page 2
 

--------------------------------------------------------------------------------

The MBO Portion


In the event the Company determines that individual goals will be a component of
the target incentive award for the applicable period, within the first two weeks
of each quarter of the Company’s fiscal year, the employee and their supervisor
will jointly prepare and agree upon written MBO performance goals for that
quarter. In appropriate cases, MBOs may extend over more than one quarter. These
goals would in turn be approved by the supervisor’s manager and then submitted
to Human Resources. MBOs should be specific, measurable, attainable, realistic,
and timely. MBO goals that are chosen for Plan participants consist of both
quantifiable and non-quantifiable performance objectives based on criteria that
can be both measured and defined by the Company in advance of the performance
period. They should define what the employee is going to do and how it will be
achieved and measured, with quantifiable outcomes and expected completion dates.
MBOs should stretch employees outside their normal job responsibilities. MBOs
may consist of both team and individual objectives. MBO goals are generally
derived from the following categories: business performance; operational
efficiencies; strategic initiatives; account development and organizational
effectiveness. To the extent possible and consistent with the employee’s job
description, the performance goals shall be based on objective criteria.
However, certain subjective criteria (such as “working well with co-workers”)
will necessarily be included in the goals.


Each individual MBO will be weighted as a percentage of the total MBO Portion
for the quarter and will be assigned a proportionate dollar award value. MBOs
are evaluated quarterly and any incentive award payments for achievement will be
calculated quarterly. If there is a threshold of achievement for a given MBO,
the employee must meet that threshold in order for any incentive award to be
paid. Each MBO may be treated differently in terms of threshold for payments.
For example, some MBOs may require an achievement of 80% or better, while others
may not have a minimum threshold of achievement.


The MBO Portion will be earned only upon completion of the employee’s quarterly
performance review demonstrating that the employee has achieved his or her
performance goals during the course of the quarter.


Eligibility and Payments to Participants


In order to be eligible for an incentive award, a participant must be an active,
full-time employee of the Company on the last day of the quarter or year for
which the incentive award is earned. If a participant’s employment terminates
prior to the end of the quarter, the employee will not have earned any portion
of the incentive award and therefore will not be entitled to any portion of the
incentive award. The Company may make exceptions to this requirement, as
determined by the Company in its sole discretion, including in the event of an
employee’s death or disability. Eligible employees who terminate employment for
any reason after the end of the applicable quarter will be entitled to full
payment of any earned incentive award on the date fixed for payment.


New hires who are approved for inclusion into the Plan, but become full time
regular employees after the beginning of the quarter will not receive an award
for their initial quarter of service. Exceptions will be made only with approval
of the CEO or his designee.
 
April 1, 2017
Page 3
 

--------------------------------------------------------------------------------

Employees approved for inclusion in the Plan arising from promotion and/or
transfer after the start of the quarter will not receive an award for their
initial quarter in their new role. Exceptions will be made only with approval of
the CEO or his designee. However, if already in the Plan, they will be eligible
for full participation in their previous position’s rate based upon that
position’s metrics.


Awards shall be paid by check or direct deposit at the Company’s discretion less
applicable taxes pursuant to the Company’s normal payroll policies and
procedures, after the quarterly corporate performance results are available and
certified by the Board of Directors and employee performance against MBO goals
is determined. All appropriate taxes will be deducted and withheld from the
award payment, as required by federal, state and/or local laws.


The existence of, or an employee’s eligibility for, this Plan shall not be
deemed to give the participant the right to be retained in the employ of the
Company nor will the Plan, or rights thereunder, interfere with the rights of
the Company to discharge any participant at any time. The Plan will not be
deemed to constitute a contract of employment with any participating employee,
nor be deemed to be consideration for the employment of any participant.


The Plan, as set forth in this document, represents the general guidelines the
Company presently intends to utilize to determine what incentive awards, if any,
will be paid. If, however, at the sole discretion of the Company, the Company’s
best interest is served by applying different guidelines in special or for
unusual circumstances, it reserves the right to do so by notice to such
individuals at any time. The Company reserves the right to amend or discontinue
this Plan at any time in the best interests of the Company. Without in any way
limiting the foregoing rights of the Company, should a material acquisition,
disposition or change in corporate control occur during the Plan period, the
Company reserves the right to amend or discontinue the Plan following such event
in such manner as the Company, in its sole discretion, deems appropriate.


The Company shall have full power and authority to interpret and administer the
Plan and shall be the sole arbiter of all manners of interpretation and
application of the Plan and the Company’s determination shall be final. Any
inconsistencies that may occur between the Plan provisions and the calculation
of the incentive results will be interpreted and resolved on an individual basis
by the Company.
 
 
April 1, 2017
Page 4
 



--------------------------------------------------------------------------------